Citation Nr: 0947977	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches 
and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder and, if so, whether service connection 
is warranted.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
gastrointestinal disorder and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Puerto Rico 
from November 1967 to December 1970.  During this time he had 
various periods of active duty for training (ACDUTRA) - 
specifically, from November 16, 1967 to April 8, 1968; from 
June 16, 1968 to June 30, 1968; from July 13, 1969 to July 
27, 1969; and from June 12, 1970 to June 27, 1970.  

He asserts that all of the disorders on appeal stem from one 
particular annual two-week period of period of ACDUTRA from 
June 12, 1970 to June 27, 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In an April 2008 statement, the Veteran requested a hearing 
before a Decision Review Officer at the RO.  However, in 
correspondence received in October 2008, the Veteran asked 
that the RO cancel that hearing.  As such, the personal 
hearing request is considered withdrawn.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

After reopening the claims, the Board is remanding this case 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  The RO denied service connection for migraine headaches, 
an anxiety neurosis, and a psycho physiological 
gastrointestinal disorder in an October 1973 rating decision.  
Although notified of the denial, the Veteran did not initiate 
an appeal.  

2.  Evidence received since the final October 1973 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating all three service connection 
claims at issue.


CONCLUSIONS OF LAW

1.  As to the migraine headache, psychiatric, and 
gastrointestinal disorder issues, the October 1973 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
last prior, final denial of the migraine headache, 
psychiatric, and gastrointestinal disorder issues in October 
1973.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the Veteran's May 2007 claim to 
reopen his new and material evidence claims, and directing 
further development of the claim on remand, there is no need 
to discuss at this time whether VA has complied with its 
duties to notify and assist.  If still necessary, the Board 
will make this preliminary determination once the additional 
remand development is completed, before readjudicating his 
claims on the underlying merits.


New and Material Evidence to Reopen the Claims at Issue

The RO originally denied service connection for migraine 
headaches, an anxiety neurosis, and a psycho physiological 
gastrointestinal disorder in an October 1973 rating decision.  
The RO notified the Veteran of that decision and apprised him 
of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2009).

The RO chose to reopen the new and material evidence claims 
in the January 2009 Supplemental Statement of the Case 
(SSOC).  Regardless of the RO's actions, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
this claims before proceeding to readjudicate the underlying 
merits of these claims.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.
          
In the prior final October 1973 rating decision, the RO 
denied service connection for migraine headaches, an anxiety 
neurosis, and a psycho physiological gastrointestinal 
disorder because there was no evidence that these disorders 
were incurred in or aggravated by service.  

The Veteran's claim to reopen service connection for these 
disorders was received in May 2007.  Therefore, the amended 
regulations are for application.  See 66 Fed. Reg. at 45,620 
(applying the revised version of 38 C.F.R. § 3.156 to 
petitions to reopen filed on or after August 29, 2001).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").
          
Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the final October 1973 rating decision.  Specifically, a 
private physician opined in a May 2007 report that the 
Veteran has major depression with anxiety, migraine 
headaches, and a psycho physiological gastrointestinal 
disorder that started during his period of ACDUTRA service 
with the National Guard in June 1970.  Thus, presuming the 
credibility of this evidence, this medical opinion identifies 
a relationship between his current disorders and a period of 
active military service.  So this evidence relates to an 
unestablished fact necessary to substantiate his claims and 
raises a reasonable possibility of substantiating his claims; 
that is to say, this evidence is new and material and his 
claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


ORDER

As new and material evidence has been received, the claim for 
service connection for migraine headaches is reopened.  To 
this extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  To this extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for residuals of a gastrointestinal 
disorder is reopened.  To this extent, the appeal is granted.


REMAND

As discussed above, the new and material evidence claims are 
reopened.  However, before addressing the merits of the 
underlying service connection claims, the Board finds that 
additional development of the evidence is required.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The Veteran served in the Army National Guard of Puerto Rico 
from November 1967 to December 1970.  His service included 
various periods of ACDUTRA.  The Veteran contends that his 
current migraine headache, psychiatric, and gastrointestinal 
disorders stem from one particular two-week period of period 
of ACDUTRA from June 12, 1970 to June 27, 1970.  See original 
July 1973 claim.  

The VA already secured various National Guard STRs and 
service personnel records (SPRs) in August 1973.  One 
particular medical record dated in August 1973 from a private 
physician noted that the Veteran had suffered from migraine 
headaches after June 22nd, 1970, which falls under a period 
of ACDUTRA.  Also, a National Guard treatment record dated in 
November 1970 indicates that the Veteran's migraine headaches 
were experienced "in the line of duty."  He was also seen 
by a private physician in November 1970 for migraine 
headaches and gastrointestinal distress.  Ultimately, the 
Veteran received a medical discharge in December 1970 due to 
his migraine headaches.  And as noted above, a private 
physician opined in a May 2007 report that the Veteran has 
major depression with anxiety, migraine headaches, and a 
psycho physiological gastrointestinal disorder that started 
during his period of ACDUTRA with the National Guard in June 
1970.  However, despite the Veteran's assertion that he was 
treated at the U.S. Naval Hospital Roosevelt Roads, Puerto 
Rico in June 1970 during a period of ACDUTRA for the above 
disorders, further efforts from the VA are required to secure 
these records, if they exist.  In essence, further 
development is required before adjudicating the Veteran's 
service connection claims based on incurrence during a period 
of ACDUTRA service.    
  
First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letter sent by the RO to the Veteran 
in August 2007 is not fully sufficient.  This letter did not 
address the Veteran's ACDUTRA periods of service.  The RO 
(AMC) should send the Veteran a VCAA notice letter that 
notifies the Veteran and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the service 
connection claims based on ACDUTRA service.  The notice 
should indicate what information or evidence should be 
provided by the Veteran and what information or evidence VA 
will attempt to obtain on the Veteran's behalf.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Second, the RO must undertake further efforts to obtain 
pertinent missing STRs identified by the Veteran - 
specifically, possible "clinical" or inpatient records 
dated in June 1970 from the U.S. Naval Hospital Roosevelt 
Roads, Puerto Rico.  See July 1973 claim.  Records of 
inpatient or "clinical" treatment in service are often sent 
to the National Personnel Records Center (NPRC) but kept in a 
separate file from the file containing other STRs.  The Board 
is unable to discern whether a specific request for inpatient 
or "clinical" records was made to the NPRC or whether the 
specific code to request records of "clinical" treatment 
was used.  Given the obvious relevance of these missing 
inpatient "clinical" STRs in adjudication of the claims at 
issue, the Board finds it necessary to remand the claims to 
ensure that all proper avenues for securing these records 
have been pursued and to afford the Veteran every benefit of 
assistance from VA.

Third, a remand is necessary for the RO to directly contact 
the U.S. Naval Hospital Roosevelt Roads, Puerto Rico in order 
to secure any missing STRs for the Veteran dated in June 
1970, possibly stored at that facility.  If these records are 
unavailable or no longer exist, or further attempts to obtain 
them would be futile, a negative reply to this effect is 
required.  

Fourth, the Veteran has submitted a notice letter that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  However, his complete SSA records are 
not on file and must be obtained before deciding his appeal 
since these records may specifically pertain to treatment for 
the claims at issue.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  Although disability determinations by the SSA 
are not controlling on VA, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the appellant in gathering these records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Thus, a remand is warranted to obtain 
these records.  

Fifth, if and only if  the VA is able to secure June 1970 
military treatment records from the U.S. Naval Hospital 
Roosevelt Roads, Puerto Rico, then
the Veteran must be scheduled for a VA examination(s) to 
obtain a medical opinion concerning the etiology of his 
current migraine headache, psychiatric, and gastrointestinal 
disorders on the basis of in-service incurrence during a two 
week period of ACDUTRA in June 1970.  See 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Send the Veteran a VCAA notice letter 
addressing the Veteran's ACDUTRA 
periods of service.  Specifically, this 
letter should notify the Veteran and 
his representative of any information 
or lay or medical evidence not 
previously provided that is necessary 
to substantiate the service connection 
claims based on ACDUTRA service.  This 
letter must also advise the Veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  

2.	Contact the NPRC and attempt to obtain 
any inpatient "clinical" records of 
the Veteran dated in June 1970 from the 
U.S. Naval Hospital Roosevelt Roads, 
Puerto Rico.  See Veteran's July 1973 
claim.  Ensure this request to the NPRC 
specifically asks for inpatient  
"clinical" records and is issued under 
the appropriate request code and 
directed to the correct facility.  
Records of inpatient or "clinical" 
treatment in service are often sent to 
the NPRC but kept in a separate file 
from the file containing other STRs.  
All attempts to secure these inpatient 
"clinical" STRs must be documented in 
the claims file.  If these records are 
unavailable or no longer exist, a 
negative reply to this effect is 
required from the NPRC.  

3.	Directly contact the U.S. Naval 
Hospital Roosevelt Roads, Puerto Rico 
in order to secure any missing STRs for 
the Veteran dated in June 1970, 
possibly stored at that facility.  If 
these records are unavailable or no 
longer exist, a negative reply to this 
effect is required.  

4.	Request from the SSA records associated 
with the Veteran's disability claim.  
Request copies of the disability 
determination and all medical records 
considered.  If no records are 
available or do not exist, a response 
to that effect must be documented in 
the claims file, and the Veteran must 
be notified. 

5.	If and only if  military treatment 
records from the U.S. Naval Hospital 
Roosevelt Roads, Puerto Rico dated in 
June 1970 are secured, and these 
records confirm treatment for any of 
the disorders on appeal, then schedule 
the Veteran for a VA examination(s) to 
obtain a medical opinion concerning the 
etiology of his current migraine 
headache, psychiatric, and 
gastrointestinal disorders on the basis 
of in-service incurrence during a two 
week period of ACDUTRA in June 1970.

6.	Then, after giving the Veteran time to 
respond to the additional notice, and 
after completion of the above 
development, readjudicate the issues of 
service connection for migraine 
headache, psychiatric, and 
gastrointestinal disorders, in light of 
any additional evidence received since 
the January 2009 SSOC.  If the claims 
are not granted to his satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


